Citation Nr: 1500165	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for right ear hearing loss.



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to July 1997.

This matter initially before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Board remanded the case to afford the Veteran another VA medical examination.  The record indicates the Veteran failed to show for his scheduled examination.  In April 2014, the Board again remanded the case for further development and to afford the Veteran a VA examination because the Board could not conclude that the notice of the prior examination was properly sent to the Veteran.  In May 2014, VA afforded the Veteran another VA examination, and provided an opinion as to the severity of the Veteran's right ear hearing loss.  The requested development was completed, and the case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the appeal must be remanded once again to the AOJ for further development.

Since the issuance of an October 2014 Supplemental Statement of the Case, an additional private audiology examination report, dated September 2014, was added to the record.  This examination report is pertinent to the Veteran's claims and has not been reviewed by the AOJ.  Absent a specific waiver, the examination report must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2014).

Regarding waiver, the record contains a November 2014 VA Report of General Information purportedly reporting telephone contact with the Veteran and containing a statement that, if made by the Veteran, could perhaps serve as a waiver of AOJ review of the newly submitted evidence.  However, the Report of General Information is ambiguous as to whether it was the Veteran or VA that made the statement, especially in light of the notation "Answering Machine" in the report.   Moreover, it does not make any reference to this specific document.  Therefore, the Board cannot conclude that the Veteran has submitted a waiver of AOJ adjudication.  Accordingly, initial review of September 2014 private audiology report for adjudication purposes should be undertaken by the AOJ to avoid prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's entitlement to an initial compensable disability evaluation for right ear hearing loss.  If additional development is deemed indicated as part of this review, such development should be undertaken.  If benefits are not granted in full, the Veteran must be provided with a Supplemental Statement of the Case and afforded the requisite time period to respond.

2. If appropriate, return the case to the Board in accordance with established procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






